July 5, 1922. The opinion of the Court was delivered by
Indictment for violation of the Prohibition Law. From verdict of guilty and judgment, defendant appeals. *Page 400 
The first five exceptions charge error in the refusal of the defendant's motion for a new trial upon various grounds. As the record for appeal does not show that the motion for a new trial was made upon any of the grounds set forth in the exceptions, it does not appear that said grounds were passed upon by the Circuit Judge; the exceptions cannot therefore be considered.
The sixth exception charges error in allowing the sheriff to testify that the detectives turned over to him a quart of whiskey, the night of the arrest. The testimony was introduced in corroboration of the testimony of the detectives that they had secured a bottle of whiskey from the defendant and was admitted for that purpose.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.